United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         January 8, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60235
                          Summary Calendar


ISSA ABDELMAWLA NASERDDINE,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition For Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A77-235-123
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Issa Abdelmawla Naserddine petitions this court for review

of the Board of Immigration Appeals’ (BIA) decision affirming the

Immigration Judge’s (IJ) order denying his application for asylum

and withholding of removal.

     When, as here, the BIA summarily affirms without opinion and

essentially adopts the IJ’s decision, we review the IJ’s

decision.   See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60235
                                -2-

     Naserddine argues that the IJ erred when she determined that

he did not have a well-founded fear of persecution on account of

his political opinion or on account of his membership in a

particular social group.   The IJ’s determination is supported by

substantial evidence and is correct based on precedent

established in INS v. Elias-Zacarias, 502 U.S. 478 (1992), and

Rivas-Martinez v. INS, 997 F.2d 1143 (5th Cir. 1993).    See

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002)

(this court will uphold the IJ’s decision if it is supported by

substantial evidence).

     Nasserdine further argues that the BIA violated his due

process rights and misapplied its regulations when it issued an

affirmance without an opinion pursuant to 8 C.F.R.

§ 1003.1(e)(4).   The due process argument is without merit.     See

Soajede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003)

(rejecting due process challenge to a similar summary affirmance

procedure set forth in 8 U.S.C. § 1003(a)(7)).   Moreover, the

decision met the criteria for a summary affirmance pursuant to 8

U.S.C. § 1003.1(e)(4).

     The petition for review is therefore DENIED.